 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    RUBIA MABEL MORALES-                       Case No.: 20cv82-LAB (BGS)
      ALFARO
12
                                    Plaintiff,   ORDER OF DISMISSAL
13
      v.
14
      UNITED STATES DEPARTMENT
15
      OF HOMELAND SECURITY, et
16    al.
17                            Defendants.
18
19
20         Plaintiff Rubia Mabel Morales-Alfaro, who is represented by counsel, filed a
21   complaint against the U.S. Department of Homeland Security, various federal
22   officers in their official capacities, and CoreCivic, sued as the Corrections
23   Corporation of America, Inc.
24         Morales-Alfaro, a Salvadoran national who is currently in the U.S. on
25   immigration bond, brings claims arising from conditions of confinement at the Otay
26   Mesa ICE Detention Center. She was pregnant when she applied for asylum, and
27   suffered a miscarriage while in custody. The complaint identifies diversity as the
28   basis of jurisdiction, alleging that Defendants are citizens of the District of

                                                 1
                                                                               20cv82
 1   Columbia, Maryland, and Tennessee and that Morales-Alfaro currently resides in
 2   Arkansas.
 3         Morales-Alfaro brings claims against all Defendants based on violations of
 4   the U.S. Constitution’s Fifth and Fourteenth Amendments (claims one and two),
 5   and against CoreCivic based on various theories of negligence under California
 6   law (Claims three, four, and five). She seeks compensatory and punitive damages,
 7   as well as unspecified injunctive and equitable relief.
 8         The Court is inquired to confirm its own jurisdiction, sua sponte if necessary,
 9   whenever a doubt arises. Mt. Healthy City School Dist. Bd. of Ed. v. Doyle, 429
10   U.S. 274, 278 (1977). As the party invoking the Court’s jurisdiction, Morales-Alfaro
11   bears the burden of establishing it. See Steel Co. v. Citizens for a Better Env’t,
12   523 U.S. 83, 103–04 (1998). Among other things, she is required to include in her
13   complaint a “short and plain statement of the grounds for the court’s jurisdiction
14   . . . .” Fed. R. Civ. P. 8(a).
15   Jurisdiction
16         Diversity
17         Diversity jurisdiction is impossible here, in part because diversity jurisdiction
18   does not lie against federal agencies, which are not citizens of any state. See
19   Hancock Fin. Corp. v. Fed. Sav. & Loan Ins. Corp., 492 F.2d 1325, 1329 (9th Cir.
20   1974).
21         Sovereign Immunity
22         Absent a waiver, the United States and its agencies enjoy sovereign
23   immunity from suit. Loeffler v. Frank, 486 U.S. 549, 554 (1988). The same is true
24   of federal officers sued in their official capacities. Nurse v. United States, 226 F.2d
25   996, 1004 (9th Cir. 2000). Sovereign immunity is jurisdictional, and the
26   government’s consent to being sued is a prerequisite for jusidiction. United States
27   v. Mitchell, 463 U.S. 206, 212 (1983). Because the complaint does not allege
28   waiver of sovereign immunity for the Department of Homeland Security or any of

                                                2
                                                                                    20cv82
 1   the officers — all of whom are sued in their official capacities — the complaint fails
 2   to establish subject matter jurisdiction over any claims against them.
 3         Although Morales-Alfaro seeks injunctive relief, she has not pled facts
 4   reasonably suggesting she has standing to do so. See Lujan v. Defenders of
 5   Wildlife, 504 U.S. 555, 561 (1992). She had already been released on bond when
 6   she filed this action, and has not alleged facts she is reasonably likely to be
 7   returned to a detention center at all, much less one operated by CoreCivic. See
 8   City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983) (standing requires showing
 9   of “real or immediate threat” of being subject to challenged practices). Nor has she
10   alleged she is reasonably likely to be in need of medical care in such a facility. She
11   has not brought this as a class action, nor is it clear she could do so. See Dilley v.
12   Gunn, 64 F.3d 1365, 1368 (9th Cir. 1995) (holding that a prisoner’s release from
13   custody generally moots claim for injunctive relief based on prison conditions,
14   unless a class action has been certified); Lierboe v. State Farm Mut. Auto Ins. Co.,
15   350 F.3d 1018, 1022–23 (holding that class representatives must have standing
16   to bring all claims by the putative class they purport to represent).
17   Other Defects
18         The Court might have jurisdiction over claims against CoreCivic, although
19   the complaint fails to articulate a comprehensible theory of liability against it. While
20   the Court is not conducting a screening, Morales-Alfaro should consider these
21   issues if she amends her complaint.
22         CoreCivic was allegedly acting on behalf of the federal government, not
23   under color of state law. The complaint does not clearly explain whether it
24   CoreCivic being sued as a federal actor or as a private corporation, or under what
25   theory it would be liable. According to the complaint, the claims arise under both
26   the U.S. and California constitutions, under unspecified federal and state law, and
27   under 42 U.S.C. §§ 1981 and 1983.
28   ///

                                                3
                                                                                     20cv82
 1         Morales-Alfaro is not bringing any kind of race-based claim under § 1981.
 2   See Gay v. Waiters’ & Dairy Lunchmen’s Union, Local No. 30, 694 F.2d 531, 536
 3   (9th Cir. 1982) (section 1981 claims limited to prohibition of racial discrimination).
 4   Because CoreCivic was a federal contractor operating a federal detention center
 5   under the auspices of the U.S. government, it was not acting under state law for
 6   purposes of § 1983. Nor can Morales-Alfaro bring claims against it under a Bivens
 7   theory. Correctional Servs. Corp. v. Malesko, 534 U.S. 61 (2001) (holding that
 8   Bivens action does not lie against private entities acting under color of federal law).
 9             The complaint alleges that when imposing harsh conditions in the detention
10   center and in detaining pregnant women, CoreCivic was carrying out long-standing
11   federal policy. (Complaint, ¶¶ 31–49.) These, of course, are not subject to state
12   regulation, including by state tort law. See, e.g., Boyle v. United Technologies
13   Corp., 487 U.S. 500, 507–12 (1988). The complaint goes on to allege other
14   negligent practices not required by federal policy, or even permitted by federal
15   policy.     But the complaint appears to blame federal policies in great part for
16   Morales-Alfaro’s injuries, and do not delineate between deprivations caused by
17   adherence to federal policy and negligent deprivations. (See, e.g., Complaint,
18   ¶¶ 89 (blaming CoreCivic for denial of medical care); 94, 98 (blaming federal policy
19   for denial of medical care).)
20         Finally, the complaint does not correctly identify CoreCivic as a Defendant.
21   See Fed. R. Civ. P. 10(a). The caption says Morales-Alfaro is suing the Corrections
22   Corporation of America, Inc., which is CoreCivic’s former name. The body of the
23   complaint, however, refers exclusively to CoreCivic.
24   Conclusion and Order
25         The complaint is DISMISSED WITHOUT PREJUDICE for failure to invoke
26   the Court’s jurisdiction. Within 21 calendar days of the date this order is entered
27   in the docket, Morales-Alfaro may file an amended complaint that complies with
28   Fed. R. Civ. P. 8(a). Specifically, she must include a short and plain statement

                                                4
                                                                                    20cv82
 1   showing that the Court has jurisdiction to entertain her claims, and must plead facts
 2   to support jurisdiction. The caption of any amended complaint must correctly
 3   identify CoreCivic as a Defendant.
 4         If Morales-Alfaro does not file an amended complaint within the time
 5   permitted, this action may be dismissed for failure to prosecute. Failure to remedy
 6   defects that have been pointed out to her may be construed as an admission that
 7   those defects cannot be corrected.
 8
 9         IT IS SO ORDERED.
10   Dated: January 15, 2020
11
12                                           Honorable Larry Alan Burns
                                             Chief United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               5
                                                                                  20cv82
